Title: To George Washington from Benedict Arnold, 5 September 1780
From: Arnold, Benedict
To: Washington, George


                        

                            
                            Dear Sir
                            Head Quarters: Robinson’s House Sept. 5th 1780
                        
                        In Consequence of Your Excellency’s Favor of the 2nd inst. which I had the Honor to receive on the 3rd, I
                            gave immediate & pressing Directions for sixty flat Bottom Boats to be sent to Kings Ferry without Delay; But as
                            most of the Boats were at Wappings Creek to be repaired & few Batteaumen to be procured, (most of them being on
                            the Mohawk River & at Albany) I was under the Necessity of draughting the best Men from the Militia, and
                            notwithstanding every Exertion, I have not been able to get the Boats brought down to West Point, untill this Morning.
                            They were immediately dispatched to Kings Ferry under the Commd of Captn Denny, who I am informed is an active spirited
                            Officer; He is there to receive his Directions from Colonel Livingston. A Copy of the Orders sent to him, I now inclose,
                            that if they are not perfectly agreeable to Your Excellency, such Alterations or Amendments as You shall think necessary
                            may be made.
                        I have made every necessary Preparation in my Power to receive the Enemy, should they have Temerity enough to
                            attack these Posts. I believe the Troops will do all that can be expected from Militia; But the best of Militia are not to
                            be depended upon; Many of the Works are incompleat and the Garrison is not “sufficiently numerous for the Defence of them
                            all.”
                        I shall pay very particular Attention to Yr Excellency’s Instructions, "that when the Enemy make
                            Demonstrations of a serious Attack on the Posts in the Highlands, to collect all the Troops from the Out
                            posts." In Addition I expect the Militia of the State will come in, in considerable force to our
                            Relief.
                        I expect about seven hundred Barrels of Flour in a few Days, by the Way of New Windsor; the Beef on Hand is
                            trifling; the Commissary gives me Encouragement of Supplies; to prevent our consuming any more of the salted Provisions:
                            Only two Days Allowance of it has been issued to the Troops.
                        Baron Steuben informs me, it is out of his Power at present to appoint an Inspector &
                            Depy Adjutant General to this Department; And as there is not One Field Officer here qualified to do
                            the Duty, I have been under the Necessity of appointing Captn Lieut. Hubbell to that Office who is both willing and
                            capable, which I hope will be agreeable to Your Excellency. I have the Honor to be with the most perfect Respect &
                            Esteem Your Excellency’s Most Obedt & Very Hble Servt
                        
                            B. Arnold
                        
                        
                            P.S. I had the Pleasure of Genl Schuylers Company last Night, who set off this Morning for
                                Poughkeepsie; He inform’d me that Your Excellency’s Apprehensions respecting our Attack on the Main Army, or this
                                Post, had in great Measure subsided before he left Head Quarters.
                        
                        
                            B.A.
                        
                     Enclosure
                                                
                            

                                
                                Dear Sir
                                Head Quarters Robinson’s House Sept. 4th 1780.
                            
                            His Excellency General Washington informs me, He is apprehensive that the Enemy intend an attack on the
                                Posts in the Highlands; when that matter is ascertained & they appear in force, it is his Intention to have
                                Stoney & Ver Plancks Points evacuated & the Cannon, royals & Stores removed to this Place; for
                                which Purpose I have by his orders, sent down sixty flat Bottom Boats with five Men in each, under the Command of
                                Captn John Denny of the Batteaumen, who has orders to put himself under your Command & follow your Directions.
                            Whenever the Enemy appear in Force near your Post, & it is clearly demonstrated to You, that they
                                intend an Attack on these Posts, You will immediately embark all the Troops, Stores, Cannon &ca at Kings Ferry
                                & come with them to West Point. This measure is not to be undertaken precipitately or on any slight alarm, nor
                                neglected so long, as to risque any thing, or render it difficult to execute; As You are on the Spot, You will be the
                                best Judge of the Time proper to execute it; Perhaps on any movement of the Enemy up the River, it will be prudent to
                                remove the stores to the Landing or put them in the Boats, to be ready, so that no Time may be lost, in Case the
                                movements of the Enemy should be rapid. I am Dear Sir Your Obedt Hble Servt
                            
                                B. Arnold M. Gl
                            
                        
                        
                    